The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status
Claims 1-18 are pending.

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Claim Rejections - 35 USC § 112 and Specification and Drawing Objections
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the original specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
More specifically, claim 1 has been amended to recite “a plurality of physical computers, each with one or more storage arrays.”  Claims 7 and 13 have been added to recite similar subject matter and to recite a “first plurality of physical computers” and a “second plurality of physical computers.”  Although the Specification discloses  a pair of servers and a storage array (¶ 13), the Examiner cannot find support for “physical computers with” storage arrays or two pluralities of physical computers. 
Similarly, the specification is objected to as failing to provide proper antecedent basis for the aforementioned subject matter of claims 1-18.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Similarly, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aforementioned limitations of claims 1-18 must be shown or canceled therefrom.  Similarly, the drawings must show  the “logical computers” and “logical servers” of the independent claims.   
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  Objection to the drawings will not be held in abeyance.

Response to Arguments
The arguments have been fully considered.  The applicants argue that “FIG. 1, in its simplified form, illustrates a plurality of servers.”  (Resp. 8.)  Plural servers, however, do not support “physical computers with” storage arrays or two pluralities of physical computers.
“Applicant respectfully submits that an express illustration of the ‘logical computers’ and ‘logical servers’ is not necessary for the understanding of the subject matter sought to be patented . . . .”  (Resp. 8.)  37 C.F.R. 1.83(a) requires “[t]he drawing in a nonprovisional application [to] show every feature of the invention specified in the claims.”  (Emphasis added.)  “It is a great desideratum of Patent Office drawings that they should tell their story without making it necessary to go to the specification for explanation.’”  Ex parte Good, 1911 C.D. 43 (Comm’r Pat. 1911) (quoting Ex parte Sturtevant, 108 O.G. 563).  Here, a showing of the logical computers and logical servers is needed to tell the applicants’ story without making it necessary to go to the specification for explanation.  “[T]he Examiner’s requirement is a therefore thought a reasonable one, and the [request to withdraw it] is denied.”  Id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006025111 (Kloth) in view of US 20140136810 (Colgrove) further in view of US 8484355 (Lochhead).
Regarding claim 13, Kloth teaches or suggests a system for administering storage-based policy management (figs. 1-2), the system comprising: 
one or more storage arrays, connected together and grouped by software into a virtual storage area network (vSAN) (¶¶ 29, 32); 
a second plurality of physical computers (¶¶ 29, 32); 
a switch interposed between the storage arrays and the second plurality of physical computers (¶¶ 29, 32); 
an administration computer accessible to a storage administrator, the administration computer including a processor and computer-readable media, the computer-readable media containing instructions which, when executed by the processor (¶¶ 29, 32), cause the administration computer to: 
receive an administrator input (¶¶ 6, 63); 
define a first storage policy that applies to computers based on the administrator input (¶¶ 6, 63); 
define a second storage policy that applies to the computers based on the administrator input (¶¶ 6, 63); and 
use a first storage array from the vSAN to provide storage for the a first logical computer according to the first storage policy, and use a second storage array from the vSAN to provide storage for the second logical computer according to the second storage policy (¶¶ 6, 30, 34).
Kloth does not expressly disclose the one or more storage arrays as part of a first plurality of physical computers and the switch interposed between the first and second plurality of physical computers.  
Colgrove teaches or suggests a first plurality of physical computers, each with one or more storage arrays (fig. 1).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to combine Kloth’s system and Colgrove’s computers to implement the one or more storage arrays as part of a first plurality of physical computers he switch interposed between the first and second plurality of physical computers.  A rationale to so would have been to make the storage arrays “smarter.”    
Kloth does not expressly disclose the second plurality of physical computers configured to host logical servers, the first and second storage policies applying to logical computers; associate a first logical computer template with the first storage policy; and associate a second logical computer template with the second storage policy; wherein the system is operable to: create a first logical computer from the first logical computer template, and create a second logical computer from the second logical computer template; and provide storage for the first and second logical computers.
Lochhead teaches or suggests a plurality of physical computers configured to host logical servers (8:49-9:3); 
logical computers (8:49-9:3); 
associate a first logical computer template with a first storage policy; and associate a second logical computer template with a second storage policy (41:30-55); 
wherein the system is operable to: create a first logical computer from the first logical computer template, and create a second logical computer from the second logical computer template (41:55-62); and 
provide storage for the first and second logical computers (41:30-62).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to combine Kloth’s system, Colgrove’s computers, and Lochhead’s virtualization to configure the second plurality of physical computers to host logical servers; define a first storage policy that applies to logical computers based on the administrator input; define a second storage policy that applies to logical computers based on the administrator input; associate a first logical computer template with the first storage policy; and associate a second logical computer template with the second storage policy; wherein the system is operable to: create a first logical computer from the first logical computer template, and create a second logical computer from the second logical computer template; and use a first storage array from the vSAN to provide storage for the first logical computer according to the first storage policy, and use a second storage array from the vSAN to provide storage for the second logical computer according to the second storage policy.  A rationale to so would have been to make one physical computer act like multiple computers, saving the cost of more hardware and equipment.
Regarding claim 5, the aforementioned combination teaches or suggests checking an authorization of a user to administer storage policies prior to receiving an administrator input (Lochhead 34:52-55) used to define a first storage policy and/or define a second storage policy (Kloth ¶¶ 6, 63).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 13.
Regarding claims 1, 7, 11, and 17, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006025111 (Kloth) in view of US 20140136810 (Colgrove) further in view of US 8484355 (Lochhead), US 20130139153 (Shah); and US 7424574 (Ahrens).
Regarding claim 14, Kloth teaches or suggests instructions which, when executed: associate a third storage array with the vSAN (fig. 2)..
Kloth does not expressly disclose change the first storage policy in response to administrator input; re-apply the first storage policy to the first logical computer; and use storage from the third storage array for the first logical computer according to the changed first storage policy.
Shah teaches or suggests instructions which, when executed: change a first policy in response to administrator input (¶¶ 19, 23, 26); re-apply the policy to a first logical computer (¶¶ 26).   
Ahrens teaches or suggests instructions which, when executed: change a first storage policy; and use storage from a storage array for a first computer according to the changed first storage policy (8:4-16).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to combine Kloth’s system, Colgrove’s computers, Lochhead’s virtualization, Shah’s re-applying, and Ahrens’s policy use to change the first storage policy in response to administrator input; re-apply the first storage policy to the first logical computer; and use storage from the third storage array for the first logical computer according to the changed first storage policy.  A rationale to so would have been to improve flexibility in policy implementation.
Regarding claims 2 and 8, the latter combination teaches teach or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 3, 4, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006025111 (Kloth) in view of US 20140136810 (Colgrove) further in view of US 8484355 (Lochhead) and US 20100082714 (Herron).
Regarding claim 9, Kloth teaches or suggests one computer-readable medium comprising instructions which, when executed, cause one or more devices to perform operations (¶ 68) and a third storage array of the storage management system (fig. 2).
Kloth does not expressly disclose automatically report an existence and configuration of a newly-added third storage array to the storage management system.
Herron teaches or suggests one computer-readable medium comprising instructions which, when executed, cause one or more devices to: automatically report an existence and configuration of a newly-added storage to a storage management system (¶ 21).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to combine Kloth’s system, Colgrove’s computers, Lochhead’s virtualization, and Herron’s reporting to automatically report an existence and configuration of a newly-added third storage array to the storage management system..  A rationale to so would have been to configure newly added arrays.  
Regarding claim 10, the aforementioned combination teaches or suggests instructions which, when executed, cause the one or more devices to: create a third logical computer from the first logical computer template such that the first storage policy applied to the third logical computer; and use storage from the third storage array for the third logical computer according to the first storage policy (Lochhead 41:41-62).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 13.
Regarding claims 3, 4, 15, and 16, the latter combination teaches teach or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006025111 (Kloth) in view of US 20140136810 (Colgrove) further in view of US 8484355 (Lochhead) and WO 2007040858 (MacLeod).
Regarding claim 6, Kloth teaches or suggests storage arrays associated with the vSAN (¶¶ 29, 32).
Kloth does not expressly disclose providing an administrator an inventory of physical computers and storage arrays associated with the vSAN prior to defining the first or second storage policies.
MacLeod teaches or suggests providing an administrator an inventory of physical computers and storage (¶ 4, 55-57, 73) prior to performing configuration operations (abs.).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to combine Kloth’s system, Colgrove’s computers, Lochhead’s virtualization, and MacLeod’s inventorying to providing an administrator an inventory of physical computers and storage arrays associated with the vSAN prior to defining the first or second storage policies.  A rationale to so would have been to quickly identify components of a system.
Regarding claims 12 and 18, the latter combination teaches teach or suggests the limitations of the claims as explained supra, mutatis mutandis.
  
	Response to Arguments
The arguments have been fully considered.  The applicants argue that “the traditional zoning policies of Koth do not teach or reasonably suggest the storage policies of claim 1.”  (Resp. 10.)  Kloth’s zones, however, map hosts to storage devices  (¶¶ 6, 30, 34) as required by the claim.
The applicants argue that “[t]he only suggestion comes from Applicant's own disclosure.”  (Resp. 11.)  To the contrary, the rationale for combining was drawn from common knowledge in the art.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20080294888 connects a deploy target computer to a storage device including a replication source logical disk used to store a boot disk image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448